Citation Nr: 1031826	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-24 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for lumbosacral 
strain.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for cervical 
torticollis.

3.  Entitlement to service connection for Parkinson's disease  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to October 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina, which determined new and material evidence was not 
submitted to reopen the final claims, and denied entitlement to 
service connection for Parkinson's disease.

The appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

In September 2006, the Veteran withdrew his appeal of the claim 
for entitlement to service connection for Parkinson's disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met concerning his claim of entitlement to 
service connection for Parkinson's disease. 38 U.S.C.A. § 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2006, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the May 
2006 statement of the case.  This, inter alia, perfected his 
appeal to the denial of entitlement to service connection for 
Parkinson's disease.  In December 2006, however, the Veteran 
indicated that he wished to withdraw his appeal as to that issue.

A substantive appeal may be withdrawn on the record at a hearing 
by the Veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issue of entitlement 
to service connection for Parkinson's disease, there remain no 
allegations of error of fact or law for appellate consideration.  
The Board therefore has no jurisdiction to review this issue.  
The claim must therefore be dismissed.

While the claim of entitlement to service connection for 
Parkinson's disease is dismissed, the Board takes this 
opportunity to advise the Veteran that in light of his combat 
service in Vietnam he may wish to consider filing a claim to 
reopen the issue of entitlement to service connection for 
Parkinson's disease due to 75 Fed.Reg. 14391 (2010) (Secretary of 
VA proposes to amend regulations concerning presumptive service 
connection for Parkinson's disease in light of recent scientific 
studies concerning veterans and Agent Orange exposure.)  No 
action, however, is required by VA until the Veteran files a new 
claim.


ORDER

The issue of entitlement to service connection for Parkinson's 
disease is dismissed. 


REMAND

In May 2002, VA denied a request to reopen the issues of 
entitlement to service connection for a lumbosacral strain and 
cervical torticollis.  In instances where the claimant seeks to 
reopen a claim, content-compliant notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), must inform the claimant why a prior claim was 
denied and what type of evidence is needed to meet the 
requirement of new and material evidence.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The Board has reviewed the VCAA notice letters issued to the 
Veteran, and none of them are Kent-compliant.  Consequently, a 
supplemental notice is needed.  In August 2005 the Veteran noted 
that he had been awarded disability benefits by the Social 
Security Administration twelve years prior, and he had received 
disability benefits since.  The Board notes no documents in the 
claims file to indicate the RO sought to obtain any extant 
records with that agency.

Once VA is put on notice that the Veteran is in receipt of such 
benefits, VA has a duty to assist the claimant by obtaining any 
existing records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that reiterates content-
compliant notice, and includes an explanation 
why the prior claim was denied, and the type 
of evidence needed to reopen a claim on the 
basis of new and material evidence.

2.  Thereafter, the AMC/RO must attempt to 
obtain from the Social Security Administration 
the records pertinent to the Veteran's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any records are 
submitted on a CD-ROM, the AMC/RO shall print 
them out before returning the case to the 
Board.  If the RO cannot locate such records, 
the RO must specifically document the attempts 
that were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be futile.  
The RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made to 
obtain that evidence; and (c) describe any 
further action it will take with respect to 
the claims.  The claimant must then be given 
an opportunity to respond.
 
3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.

4.  Then review the Veteran's claim de novo in 
light of any additional evidence obtained.  
If either claim is not granted to his 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required on 
his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


